--------------------------------------------------------------------------------

EXHIBIT 10.1

NOTE AND WARRANT PURCHASE AGREEMENT

THIS NOTE AND WARRANT PURCHASE AGREEMENT, dated as of February 15, 2011 (this
“Agreement”), is entered into by and between SILVER DRAGON RESOURCES INC., a
Delaware corporation (the “Company”), and TONAQUINT, INC., a Utah corporation,
its successors or assigns (the “Buyer”).

W I T N E S S E T H:

WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration for offers and sales
to accredited investors afforded, inter alia, under Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “1933 Act”), and/or
Section 4(2) of the 1933 Act; and

WHEREAS, the Buyer wishes to acquire from the Company, and the Company desires
to issue and sell to the Buyer, the Warrant (as defined below) and the Note (as
defined below), which Note will be convertible into shares of Common Stock of
the Company, par value $0.001 per share (the “Common Stock”), upon the terms and
subject to the conditions of the Note, the Warrant, this Agreement and the other
Transaction Documents (as defined below).

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.           CERTAIN DEFINITIONS. As used herein, each of the following terms
has the meaning set forth below, unless the context otherwise requires:

“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.

“Buyer’s Counsel” means Carmen Lehnhof and Israelsen LLP.

“Buyer Control Person” means each manager, executive officer, promoter, and such
other Persons as may be deemed in control of the Buyer pursuant to Rule 405
under the 1933 Act or Section 20 of the 1934 Act (as defined below).

“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended to date.

“Closing Date” means the date of the closing of the purchase and sale of the
Note and the Warrant.

“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.

“Company Counsel” means Dorsey & Whitney LLP.

“Company’s SEC Documents” means the Company’s filings on the SEC’s EDGAR system.

--------------------------------------------------------------------------------

“Conversion Date” means the date a Holder submits a Notice of Conversion, as
provided in the Note.

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Note and/or in payment of accrued interest, as contemplated in the Note.

“Delivery Date” has the meaning ascribed to it in the Note (with respect to
Conversion Shares) or the Warrant (with respect to Warrant Shares).

“Holder” means the Person holding the relevant Securities at the relevant time.

“Last Audited Date” means September 30, 2010.

“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (x) adversely
affect the legality, validity or enforceability of the Note, the Warrant or any
of the Transaction Documents, (y) have or result in a material adverse effect on
the results of operations, assets, or financial condition of the Company and its
subsidiaries, taken as a whole, or (z) adversely impair the Company’s ability to
perform fully on a timely basis its material obligations under any of the
Transaction Documents or the transactions contemplated thereby.

“Maturity Date” has the meaning ascribed to it in the Note.

“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.

“Principal Trading Market” means (a) NYSE Amex, (b) the New York Stock Exchange,
(c) the Nasdaq Global Market, (d) the Nasdaq Capital Market, (e) the OTC
Bulletin Board, or (f) such other market on which the Common Stock is
principally traded at the relevant time, but shall not include the “pink
sheets.”

“Rule 144” means (i) Rule 144 promulgated under the 1933 Act or (ii) any other
similar rule or regulation of the SEC that may at any time permit a Holder to
sell securities of the Company to the public without registration under the 1933
Act.

“Securities” means the Note, the Warrant and the Shares.

“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares and the Warrant Shares.

“State of Incorporation” means Delaware.

“Subsidiary” means, as of the relevant date, any subsidiary of the Company
(whether or not included in the Company’s SEC Documents) whether now existing or
hereafter acquired or created.

“Trading Day” means any day during which the Principal Trading Market shall be
open for business.

“Transaction Documents” means this Agreement, the Note, the Security Agreement
(defined below), each of the Secured Buyer Notes (defined below), the Trust Deed
(defined below), the Request (defined below), the Escrow Agreement (defined
below), the Transfer Agent Letter (defined below), the

2

--------------------------------------------------------------------------------

Warrant, and all other certificates, documents, agreements, resolutions and
instruments delivered to any party under or in connection with this Agreement.

“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrant.

“Wire Instructions” means the wire instructions for the Initial Cash Purchase
Price (as defined hereafter), as provided by the Company, set forth on Annex I.

2.           AGREEMENT TO PURCHASE; PURCHASE PRICE.

a. Purchase.

(i) Subject to the terms and conditions of this Agreement and the other
Transaction Documents, the undersigned Buyer hereby agrees to purchase from the
Company a Secured Convertible Promissory Note in principal amount of
$2,766,500.00 substantially in the form attached hereto as Annex II (the
“Note”). The Note shall be secured by a Security Agreement substantially in the
form attached hereto as Annex III listing each of the Secured Buyer Notes as
security for the Company’s obligations under the Transaction Documents (the
“Security Agreement”). In consideration thereof, the Buyer shall (1) pay the
principal amount set forth on the Buyer’s signature page to this Agreement (the
“Initial Cash Purchase Price”) and (2) issue to the Company the Secured Buyer
Notes (the sum of the initial principal amounts of the Secured Buyer Notes,
together with the Initial Cash Purchase Price, the “Purchase Price”. Secured
Buyer Notes #1 - #3 shall be secured by a Trust Deed substantially in the form
attached hereto as Annex IV (the “Trust Deed”), which provides for collateral
that has a value equal to or in excess of the principal amount of such Secured
Buyer Notes. Secured Buyer Notes #4 - #10 shall be secured by such collateral as
the Buyer determines in its sole discretion, provided that such collateral has a
value equal to or in excess of the principal amount of such Secured Buyer Notes.
Upon such determination, the Buyer and the Company shall enter into such
additional agreements as shall be reasonably necessary, as determined in the
Buyer’s sole discretion, to provide evidence of such security interest. The
Initial Cash Purchase Price shall be paid in accordance with the Wire
Instructions. The Initial Cash Purchase Price is allocated to the Note, the OID
(as defined below) and the Warrant as set forth in the table in Annex V attached
hereto.

(ii) In consideration for the Initial Cash Purchase Price, the Company will also
issue to the Buyer a Warrant to Purchase Shares of Common Stock in the form
attached hereto as Annex VI (the “Warrant”).

(iii) The Company shall also execute and deliver to the Buyer a Request for Full
Reconveyance (the “Request”) substantially in the form attached hereto as Annex
VII.

(iv) The Request shall be held in escrow in accordance with the terms of the
Escrow Agreement substantially in the form attached hereto as Annex VIII (the
“Escrow Agreement”).

(v) The Company shall also execute and deliver to the Transfer Agent, and the
Transfer Agent shall execute to indicate its acceptance thereof, the irrevocable
transfer agent instruction letter substantially in the form attached hereto as
Annex IX (the “Transfer Agent Letter”).

(vi) At the Closing, the Buyer shall deliver to the Company the following:

(1) The Initial Cash Purchase Price;

3

--------------------------------------------------------------------------------

(2) A Buyer Trust Deed Note in the principal amount of $200,000.00 substantially
in the form attached hereto as Annex X (“Secured Buyer Note #1”);

(3) A Buyer Trust Deed Note in the principal amount of $200,000.00 substantially
in the form attached hereto as Annex XI (“Secured Buyer Note #2”);

(4) A Buyer Trust Deed Note in the principal amount of $200,000.00 substantially
in the form attached hereto as Annex XII (“Secured Buyer Note #3”);

(5) A Secured Buyer Note in the principal amount of $200,000.00 substantially in
the form attached hereto as Annex XIII (“Secured Buyer Note #4”);

(6) A Secured Buyer Note in the principal amount of $200,000.00 substantially in
the form attached hereto as Annex XIV (“Secured Buyer Note #5”);

(7) A Secured Buyer Note in the principal amount of $200,000.00 substantially in
the form attached hereto as Annex XV (“Secured Buyer Note #6”);

(8) A Secured Buyer Note in the principal amount of $200,000.00 substantially in
the form attached hereto as Annex XVI (“Secured Buyer Note #7”);

(9) A Secured Buyer Note in the principal amount of $200,000.00 substantially in
the form attached hereto as Annex XVII (“Secured Buyer Note #8”);

(10) A Secured Buyer Note in the principal amount of $200,000.00 substantially
in the form attached hereto as Annex XVIII (“Secured Buyer Note #9”);

(11) A Secured Buyer Note in the principal amount of $200,000.00 substantially
in the form attached hereto as Annex XIX (“Secured Buyer Note #10,” and together
with Secured Buyer Note #1, Secured Buyer Note #2, Secured Buyer Note #3,
Secured Buyer Note #4, Secured Buyer Note #5, Secured Buyer Note #6, Secured
Buyer Note #7, Secured Buyer Note #8, and Secured Buyer Note #9, the “Secured
Buyer Notes”); and

(12) The Trust Deed.

(vii) The tender of the Initial Cash Purchase Price and the issuance and sale of
the Note and the Warrant to the Buyer are sometimes referred to herein and in
the other Transaction Documents as the purchase and sale of the Note and
Warrant.

b. Form of Payment; Delivery of Note and Warrant. The purchase and sale of the
Note and the Warrant shall take place at a closing (the “Closing”) to be held at
the offices of the Buyer on the Closing Date. At the Closing, the Company will
deliver to the Buyer the Transaction Documents against receipt by the Company of
the Initial Cash Purchase Price and the Secured Buyer Notes.

c. Initial Cash Purchase Price. The Note carries an original issue discount of
$251,500.00 (the “OID”). In addition, the Company agrees to pay $15,000.00 to
the Buyer and issue to the Buyer 50,000 shares of Common Stock (which shares the
Buyer acknowledges having already received) to cover the Buyer’s legal fees,
accounting costs, due diligence, monitoring and other transaction costs incurred
in connection with the purchase and sale of the Securities (the “Transaction
Expenses”), $15,000 of which is included in the initial principal balance of the
Note. The Initial Cash Purchase Price, therefore, shall be $500,000.00, computed
as follows: $2,766,500.00 less the OID less $15,000.00 of the Transaction
Expenses less the sum of initial principal amounts of the Secured Buyer Notes.

4

--------------------------------------------------------------------------------

3.           BUYER REPRESENTATIONS AND WARRANTIES.

The Buyer represents and warrants to, and covenants and agrees with, the
Company, as of the date hereof and as of the Closing Date, as follows:

a. Binding Obligation. The Transaction Documents to which the Buyer is a party,
and the transactions contemplated hereby and thereby, have been duly and validly
authorized by the Buyer. This Agreement has been executed and delivered by the
Buyer, and this Agreement is, and each of the other Transaction Documents to
which the Buyer is a party, when executed and delivered by the Buyer (if
necessary), will be valid and binding obligations of the Buyer enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally.

b. Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501 of the General Rules and Regulations under the 1933
Act.

4.           COMPANY REPRESENTATIONS AND WARRANTIES. The Company represents and
warrants to the Buyer as of the date hereof and as of the Closing Date that:

a. Rights of Others Affecting the Transactions. There are no preemptive rights
of any stockholder of the Company, as such, to acquire the Securities. No other
party has a currently exercisable right of first refusal which would be
applicable to any or all of the transactions contemplated by the Transaction
Documents.

b. Status. The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Incorporation and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have or result
in a Material Adverse Effect. The Company has registered its stock under Section
12(g) of the Securities Exchange Act of 1934, as amended (the “1934 Act”), and
is obligated to file reports pursuant to Section 13 or Section 15(d) of the 1934
Act. The Company has taken no action designed to terminate, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the 1934 Act, nor has the Company received any notification
that the SEC is contemplating terminating such registration. The Common Stock is
quoted on the Principal Trading Market. The Company has received no notice,
either oral or written, with respect to the continued eligibility of the Common
Stock for quotation on the Principal Trading Market, and the Company has
maintained all requirements on its part for the continuation of such quotation.
The Company has not, in the twelve (12) months preceding the date hereof,
received notice from the Principal Trading Market on which the Common Stock is
or has been listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Principal Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.

c. Authorized Shares.

5

--------------------------------------------------------------------------------

(i) The authorized capital stock of the Company consists of 20,000,000 shares of
Preferred Stock, $0.0001 par value per share, no shares of which have been
issued, 150,000,000 shares of Common Stock, $0.0001 par value per share, of
which approximately 109,433,370 are undiluted shares outstanding and
approximately 125,808,036 (fully diluted) are outstanding. Of the outstanding
shares of Common Stock, approximately 28,860,000 shares are beneficially owned
by Affiliates of the Company.

(ii) Other than as set forth in the Company’s SEC Documents, there are no
outstanding securities which are convertible into or exchangeable for shares of
Common Stock, whether such conversion is currently exercisable or exercisable
only upon some future date or the occurrence of some event in the future.

(iii) All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable. After
considering all other commitments that may require the issuance of Common Stock,
the Company has sufficient authorized and unissued shares of Common Stock as may
be necessary to effect the issuance of the Shares on the Closing Date, were (1)
each Conversion Eligible Tranche (as defined in the Note) fully converted on
that date and (2) the Warrant issued and fully exercised on that date.

(iv) The Shares have been duly authorized by all necessary corporate action on
the part of the Company, and, when issued (1) on conversion of, or in payment of
interest on the Note, or (2) upon exercise of the Warrant, in each case in
accordance with their respective terms, will have been duly and validly issued,
fully paid and non-assessable, free from all taxes, liens, claims, pledges,
mortgages, restrictions, obligations, security interests and encumbrances of any
kind, nature and description, and will not subject the Holder thereof to
personal liability by reason of being a Holder.

(v) The Conversion Shares and Warrant Shares are enforceable against the Company
and the Company presently has no claims or defenses of any nature whatsoever
with respect to the Conversion Shares or the Warrant Shares.

d. Transaction Documents and Stock. This Agreement and each of the other
Transaction Documents, and the transactions contemplated hereby and thereby,
have been duly and validly authorized by the Company. This Agreement has been
duly executed and delivered by the Company and this Agreement is, and the Note,
the Security Agreement, the Warrant, the Request, the Trust Deed, the Escrow
Agreement and each of the other Transaction Documents, when executed and
delivered by the Company (if necessary), will be, valid and binding obligations
of the Company enforceable in accordance with their respective terms, subject as
to enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally.

e. Non-contravention. The execution and delivery of this Agreement and each of
the other Transaction Documents by the Company, the issuance of the Securities
in accordance with the terms hereof and thereof, and the consummation by the
Company of the other transactions contemplated by this Agreement, the Note, the
Security Agreement, the Warrant, the Request, the Trust Deed, the Escrow
Agreement and the other Transaction Documents do not and will not conflict with
or result in a breach by the Company of any of the terms or provisions of, or
constitute a default under (i) the Certificate of Incorporation or bylaws of the
Company, each as currently in effect, (ii) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or by which it or any of its properties or assets are bound, including any
listing agreement for the Common Stock except as herein set forth, or (iii) to
its knowledge, any existing applicable law, rule, or regulation or any
applicable decree, judgment, or order of any court, United States federal or
state regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, except such
conflict, breach or default which would not have or result in a Material Adverse
Effect.

6

--------------------------------------------------------------------------------

f. Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders of the Company is required to be obtained by the
Company for the issuance and sale of the Securities to the Buyer as contemplated
by this Agreement, except such authorizations, approvals and consents that have
been obtained.

g. Filings; Financial Statements. None of the Company’s SEC Documents contained,
at the time they were filed, any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company with the SEC
under the 1934 Act on a timely basis or has received a valid extension of such
time of filing and has filed any such report, schedule, form, statement or other
document prior to the expiration of any such extension. As of their respective
dates, the financial statements of the Company included in the Company’s SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyer which is not
included in the Company’s SEC Documents, including, without limitation,
information referred to in this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading.

h. Absence of Certain Changes. Since the Last Audited Date, there has been no
Material Adverse Effect, except as disclosed in the Company’s SEC Documents.
Since the Last Audited Date, except as provided in the Company’s SEC Documents,
the Company has not (i) incurred or become subject to any material liabilities
(absolute or contingent) except liabilities incurred in the ordinary course of
business consistent with past practices; (ii) discharged or satisfied any
material lien or encumbrance or paid any material obligation or liability
(absolute or contingent), other than current liabilities paid in the ordinary
course of business consistent with past practices; (iii) declared or made any
payment or distribution of cash or other property to stockholders with respect
to its capital stock, or purchased or redeemed, or made any agreements to
purchase or redeem, any shares of its capital stock; (iv) sold, assigned or
transferred any other material tangible assets, or canceled any material debts
owed to the Company by any third party or material claims of the Company against
any third party, except in the ordinary course of business consistent with past
practices; (v) waived any rights of material value, whether or not in the
ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any increases in employee compensation, except in
the ordinary course of business consistent with past practices; or (vii)
experienced any material problems with labor or management in connection with
the terms and conditions of their employment.

i. Full Disclosure. There is no fact known to the Company or that the Company
should know after having made all reasonable inquiries (other than conditions
known to the public generally or as disclosed in the Company’s SEC Documents)
that has not been disclosed in writing to the Buyer that would reasonably be
expected to have or result in a Material Adverse Effect.

7

--------------------------------------------------------------------------------

j. Absence of Litigation. Except as set forth in the Compan y’s SEC Documents,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board or body pending or, to the knowledge of the Company,
threatened against or affecting the Company before or by any governmental
authority or non-governmental department, commission, board, bureau, agency or
instrumentality or any other person, wherein an unfavorable decision, ruling or
finding would have a Material Adverse Effect or which would adversely affect the
validity or enforceability of, or the authority or ability of the Company to
perform its obligations under, any of the Transaction Documents. Except as set
forth in the Compan y’s SEC Documents, the Company is not aware of any valid
basis for any such claim that (either individually or in the aggregate with all
other such events and circumstances) could reasonably be expected to have a
Material Adverse Effect. Except as set forth in the Compan y’s SEC Documents,
there are no outstanding or unsatisfied judgments, orders, decrees, writs,
injunctions or stipulations to which the Company is a party or by which it or
any of its properties is bound, that involve the transaction contemplated herein
or that, alone or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

k. Absence of Events of Default. Neither the Company nor any of its Subsidiaries
is in violation of or in default with respect to (i) its Certificate of
Incorporation or bylaws or other organizational documents, each as currently in
effect, or any material judgment, order, writ, decree, statute, rule or
regulation applicable to such entity; or (ii) any material mortgage, indenture,
agreement, instrument or contract to which such entity is a party or by which it
or any of its properties or assets are bound (nor is there any waiver in effect
which, if not in effect, would result in such a violation or default), except
such breach or default which would not have or result in a Material Adverse
Effect.

l. Absence of Certain Company Control Person Actions or Events. Other than as
set forth in the Company’s SEC Documents, none of the following has occurred
during the past five (5) years with respect to a Company Control Person:

(i) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he or she was a general partner at or within
two years before the time of such filing, or any corporation or business
association of which he or she was an executive officer at or within two years
before the time of such filing;

(ii) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);

(iii) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him or her from, or
otherwise limiting, the following activities:

A. acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;

8

--------------------------------------------------------------------------------

B. engaging in any type of business practice; or

C. engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;

(iv) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than sixty (60)
days the right of such Company Control Person to engage in any activity
described in subsection (iii) immediately above, or to be associated with
Persons engaged in any such activity; or

(v) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.

m. No Undisclosed Liabilities or Events. The Company has no liabilities or
obligations other than those disclosed in the Transaction Documents or the
Company’s SEC Documents or those incurred in the ordinary course of the
Company’s business since the Last Audited Date, or which individually or in the
aggregate, do not or would not have a Material Adverse Effect. No event or
circumstance has occurred or exists with respect to the Company or its
properties, business, operations, condition (financial or otherwise), or results
of operations, which, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed. Except for future potential
financings, there are no proposals currently under consideration or currently
anticipated to be under consideration by the Board of Directors or the executive
officers of the Company which proposal would (i) change the Certificate of
Incorporation or bylaws of the Company, each as currently in effect, with or
without stockholder approval, which change would reduce or otherwise adversely
affect the rights and powers of the stockholders of the Common Stock or (ii)
materially or substantially change the business, assets or capital of the
Company, including its interests in Subsidiaries.

n. No Integrated Offering. Neither the Company nor any of its Affiliates nor any
Person acting on its or their behalf has, directly or indirectly, made any offer
or sales of any security or solicited any offers to buy any security under
circumstances that would eliminate the availability of the exemption from
registration under Regulation D in connection with the offer and sale of the
Securities as contemplated hereby.

o. Dilution. Each of the Company and its executive officers and directors is
aware that the number of shares issuable upon conversion of the Note and
exercise of the Warrant, or pursuant to the other terms of the Transaction
Documents may have a dilutive effect on the ownership interests of the other
stockholders (and Persons having the right to become stockholders) of the
Company. The Company specifically acknowledges that its obligation to issue (i)
the Conversion Shares upon conversion of the Note and (ii) the Warrant Shares
upon exercise of the Warrant, is binding upon the Company and enforceable
regardless of the dilution such issuance may have on the ownership interests of
other stockholders of the Company, and the Company will honor such obligations,
including honoring every Notice of Conversion (or “Conversion Notice” as
contemplated by the Note), unless the Company is subject to an injunction (which
injunction was not sought by the Company or any of its directors or executive
officers) prohibiting the Company from doing so.

9

--------------------------------------------------------------------------------

p. Fees to Brokers, Placement Agents and Others. The Company has taken no action
which would give rise to any claim by any Person for a brokerage commission,
placement agent or finder’s fees or similar payments by the Buyer relating to
this Agreement or the transactions contemplated hereby. Except for such fees
arising as a result of any agreement or arrangement entered into by the Buyer
without the knowledge of the Company (a “Buyer’s Fee”), the Buyer shall have no
obligation with respect to such fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this subsection that
may be due in connection with the transactions contemplated hereby. The Company
shall indemnify and hold harmless each of the Buyer, its employees, officers,
directors, stockholders, managers, agents, and partners, and their respective
Affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorneys’ fees) and expenses suffered in respect of
any such claimed or existing fees (other than a Buyer’s Fee, if any).

q. Disclosure. All information relating to or concerning the Company set forth
in the Transaction Documents or in the Company’s public filings with the SEC or
otherwise provided by or on behalf of the Company to the Buyer is true and
correct in all material respects and the Company has not omitted to state any
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading. No event or
circumstance has occurred or exists with respect to the Company or its business,
properties, prospects, operations or financial conditions, which under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company.

r. Confirmation. The Company agrees that, if, to the knowledge of the Company,
any events occur or circumstances exist prior to the payment of the Purchase
Price to the Company which would make any of the Company’s representations or
warranties set forth herein materially untrue or materially inaccurate as of
such date, the Company shall immediately notify the Buyer in writing prior to
such date of such fact, specifying which representation, warranty or covenant is
affected and the reasons therefor.

s. Title. The Company and the Subsidiaries, if applicable, own and have good and
marketable title in fee simple absolute to, or a valid leasehold interest in,
all their respective real properties and good title to their other respective
assets and properties, subject to no liens, claims or encumbrances except as
have been disclosed to the Buyer.

t. Intellectual Property.

(i) Ownership. The Company owns or possesses or can obtain on commercially
reasonable terms sufficient legal rights to all patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses (software or otherwise),
information, know-how, inventions, discoveries, published and unpublished works
of authorship, processes and any and all other proprietary rights (“Intellectual
Property”) necessary to the business of the Company as presently conducted, the
lack of which could reasonably be expected to have a Material Adverse Effect.
Except for agreements with its own employees or consultants, standard end-user
license agreements, support/maintenance agreements and agreements entered in the
ordinary course of the Company’s business, all of which have been made available
for review by the Buyer, there are no outstanding options, licenses or
agreements relating to the Intellectual Property of the Company, and the Company
is not bound by or a party to any options, licenses or agreements with respect
to the Intellectual Property of any other person or entity. The Company has not
received any written communication alleging that the Company has violated or, by
conducting its business as currently conducted, would violate any of the
Intellectual Property of any other person or entity, nor is the Company aware of
any basis therefor. The Company is not obligated to make any payments by way of
royalties, fees or otherwise to any owner or licensor of or claimant to any
Intellectual Property with respect to the use thereof in connection with the
present conduct of its business other than in the ordinary course of its
business. There are no agreements, understandings, instruments, contracts,
judgments, orders or decrees to which the Company is a party or by which it is
bound which involve indemnification by the Company with respect to infringements
of Intellectual Property, other than in the ordinary course of its business.

10

--------------------------------------------------------------------------------

(ii) No Breach by Employees. The Company is not aware that any of its employees
is obligated under any contract or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would materially
interfere with the use of his or her efforts to promote the interests of the
Company or that would conflict with the Company’s business as presently
conducted. Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee is now obligated. The Company does not
believe it is or will be necessary to use any inventions of any of its employees
made prior to their employment by the Company of which it is aware.

5.          CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

a. Covenants and Acknowledgements of the Buyer.

(i) Transfer Restrictions. The Buyer acknowledges that (1) the Securities have
not been and are not being registered under the provisions of the 1933 Act and,
except as included in an effective registration statement, the Shares have not
been and are not being registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder, or (B) the Buyer shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144 may be
made only in accordance with the terms of such Rule and further, if such Rule is
not applicable, any resale of such Securities under circumstances in which the
seller, or the Person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder; and (3) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or to comply with the
terms and conditions of any exemption thereunder.

(ii) Restrictive Legend. The Buyer acknowledges and agrees that, until such time
as the relevant Shares have been registered under the 1933 Act, and may be sold
in accordance with an effective registration statement, or until such Shares can
otherwise be sold without restriction, whichever is earlier, the certificates
and other instruments representing any of the Securities shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

b. Covenants, Acknowledgements and Agreements of the Company. As a condition to
the Buyer’s obligation to purchase the Securities contemplated by this
Agreement, and as a material inducement for the Buyer to enter into this
Agreement and the other Transaction Documents, until all of the Company’s
obligations hereunder and the Note are paid and performed in full and the
Warrant is exercised in full, or within the timeframes otherwise specifically
set forth below, the Company shall comply with the following covenants:

11

--------------------------------------------------------------------------------

(i) Filings. From the date hereof until the date that is six (6) months after
all the Conversion Shares and Warrant Shares either have been sold by the Buyer,
or may permanently be sold by the Buyer without any restrictions pursuant to
Rule 144 (the “Registration Period”), the Company shall timely make all filings
required to be made by it under the 1933 Act, the 1934 Act, Rule 144 or any
United States state securities laws and regulations thereof applicable to the
Company or by the rules and regulations of the Principal Trading Market, and
such reports shall conform to the requirement of the applicable laws,
regulations and government agencies, and, unless such filing is publicly
available on the SEC’s EDGAR system (via the SEC’s web site at no additional
charge), the Company shall provide a copy thereof to the Buyer promptly after
such filing. Additionally, within four (4) business days following the date of
this Agreement, the Company shall file a current report on Form 8-K describing
the terms of the transactions contemplated by the Transaction Documents in the
form required by the 1934 Act and approved by the Buyer and attaching the
material transaction documents as exhibits to such filing. The Company further
agrees to redact all confidential information from such Form 8-K. Additionally,
the Company shall furnish to the Buyer, so long as the Buyer owns any Securities
or Common Stock, promptly upon request, (1) a written statement by the Company
that it has complied with the reporting requirements of Rule 144, the 1933 Act
and the 1934 Act, (2) a copy of the most recent annual or quarterly report of
the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the Buyer
to sell such securities pursuant to Rule 144 without registration.

(ii) Listing. The Company’s Common Stock shall be listed or quoted for trading
on any of (a) NYSE Amex, (b) the New York Stock Exchange, (c) the Nasdaq Global
Market, (d) the Nasdaq Capital Market, or (e) the OTC Bulletin Board. The
Company shall promptly secure the listing of all of the Conversion Shares and
Warrant Shares upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall maintain such listing of all securities from time
to time issuable under the terms of the Transaction Documents. The Company will
comply in all material respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Trading Market and/or the
Financial Industry Regulatory Authority, Inc. (“FINRA”) or any successor
thereto, as the case may be, applicable to it at least through the date which is
sixty (60) days after the later of (x) the date on which the Note has been
converted or have been paid in full, or (y) the date on which the Warrant has
been exercised in full.

(iii) Publicity, Filings, Releases, Etc. Each of the parties agrees that it will
not disseminate any information relating to the Transaction Documents or the
transactions contemplated thereby, including issuing any press releases, holding
any press conferences or other forums, or filing any reports (collectively,
“Publicity”), without giving the other party reasonable advance notice and an
opportunity to comment on the contents thereof. Neither party will include in
any such Publicity any statement or statements or other material to which the
other party reasonably objects, unless in the reasonable opinion of counsel to
the party proposing such statement, such statement is legally required to be
included. In furtherance of the foregoing, the Company will provide to the
Buyer’s Counsel drafts of the applicable text of the first filing of a current
report on Form 8-K or a Quarterly or Annual Report on Form 10-Q or 10-K (or
equivalent SB forms), as the case may be, intended to be made with the SEC which
refers to the Transaction Documents or the transactions contemplated thereby as
soon as practicable (but at least two (2) Trading Days before such filing will
be made) and will not include in such filing (or any other filing filed before
then) any statement or statements or other material to which the other party
reasonably objects, unless in the reasonable opinion of counsel to the party
proposing such statement, such statement is legally required to be included.
Notwithstanding the foregoing, each of the parties hereby consents to the
inclusion of the text of the Transaction Documents in filings made with the SEC
(but any descriptive text accompanying or part of such filing shall be subject
to the other provisions of this subsection). Notwithstanding, but subject to,
the foregoing provisions of this subsection, the Company will, within four (4)
business days after the Closing Date, promptly issue a press release and file a
current report on Form 8-K or, if appropriate, a quarterly or annual report on
the appropriate form, describing the terms of the transactions contemplated by
the Transaction Documents in the form required by the 1934 Act and approved by
the Buyer and attaching the material Transaction Documents as exhibits to such
filing. The Company further agrees to redact all confidential information from
such Form 8-K.

12

--------------------------------------------------------------------------------

(iv) FINRA Rule 5110. In the event that the Corporate Financing Rule 5110 of
FINRA is or becomes applicable to the transactions contemplated by the
Transaction Documents or to the sale by a Holder of any of the Securities, then
the Company shall, to the extent required by such rule, timely make any filings
and cooperate with any broker or selling stockholder in respect of any consents,
authorizations or approvals that may be necessary for FINRA to timely and
expeditiously permit the Holder to sell the Securities.

(v) Keeping of Records and Books of Account. The Company shall keep and cause
each Subsidiary, if any, to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and such Subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.

(vi) Corporate Existence. The Company shall (a) do all things necessary to
preserve and keep in full force and effect its corporate existence, including,
without limitation, preserving and keeping in full force and effect all licenses
or similar qualifications required by it to engage in its business in all
jurisdictions in which it is at the time so engaged; (b) continue to engage in
business of the same general type as conducted as of the date hereof; and (c)
continue to conduct its business substantially as now conducted or as otherwise
permitted hereunder.

(vii) Taxes. The Company shall pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and the Company has maintained adequate reserves with
respect thereto in accordance with GAAP.

(viii) Compliance. The Company shall comply in all material respects with all
federal, state and local laws and regulations, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses, authorizations and
requirements (collectively, “Requirements”) of all governmental bodies,
insurers, departments, commissions, boards, courts, authorities, officials or
officers which are applicable to the Company, its business, operations, or any
of its properties, except where the failure to so comply would not have a
Material Adverse Effect on the Company or any of its properties; provided,
however, that nothing provided herein shall prevent the Company from contesting
in good faith the validity or the application of any Requirements.

(ix) Litigation. From and after the date hereof and until all of the Company’s
obligations hereunder and the Note is paid and performed in full and the Warrant
is exercised in full, the Company shall notify the Buyer in writing, promptly
upon learning thereof, of any litigation or administrative proceeding commenced
or threatened against the Company involving a claim in excess of $100,000.00;
provided that the Buyer shall keep such information confidential until the
Company publicly discloses such information.

13

--------------------------------------------------------------------------------

(x) Performance of Obligations. The Company shall promptly and in a timely
fashion perform and honor all demands, notices, requests and obligations that
exist or may arise under the Transaction Documents.

(xi) Failure to Make Timely Filings. The Company agrees that, if (1) the Company
fails to timely file on the SEC’s EDGAR system any information required to be
filed by it, whether on a Form 10-K, Form 10-Q, Form 8-K, Proxy Statement or
otherwise so as to not be deemed current in its filings under the 1934 Act, and
(2) the Holder attempts to sell Shares pursuant to Rule 144 of the Securities
Act, but is precluded from doing so because of the Company’s failure to be
timely in such filings, then the Company shall be liable to pay to the Holder an
amount based on the following schedule (where “No. Business Days Late” refers to
each Trading Day after the latest due date for the relevant filing):

 

Late Filing Payment For

 

Each $10,000.00 of

No. Business Days Late

Outstanding Principal of the Note

 

 

1

                                       $100.00

2

                                       $200.00

3

                                       $300.00

4

                                       $400.00

5

                                       $500.00

6

                                       $600.00

7

                                       $700.00

8

                                       $800.00

9

                                       $900.00

10

                                       $1,000.00

>10

                                       $1,000.00 + $200.00 for each Trading

 

                                                           Day Late beyond 10
days

The Company shall pay any payments incurred under this subsection in immediately
available funds upon demand by the Holder; provided, however, that the Holder
making the demand may specify that the payment shall be made in shares of Common
Stock at the Conversion Price (as defined in the Note) applicable to the date of
such demand. If the payment is to be made in shares of Common Stock, such shares
shall be considered Conversion Shares under the Note, with the “Delivery Date”
for such shares being determined from the date of such demand. The demand for
payment of such amount in shares shall be considered a “Conversion Notice” (but
the delivery of such shares shall be in payment of the amount contemplated by
this subsection and not in payment of any principal or interest on the Note).

(xii) Authorized Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, such number of
shares of Common Stock as shall be necessary to effect the full conversion of
each Conversion Eligible Tranche (as defined in the Note) and exercise of the
Warrant (the “Share Reserve”). If at any time the Share Reserve is insufficient
to effect the full conversion of any Conversion Eligible Tranche and exercise of
the Warrant, the Company shall immediately increase the Share Reserve
accordingly. If the Company does not have sufficient authorized and unissued
shares of Common Stock available to increase the Share Reserve, the Company
shall call and hold a special meeting of the stockholders within thirty (30)
days of such occurrence, for the sole purpose of increasing the number of shares
authorized. The Company’s board of directors shall recommend to the Company’s
stockholders to vote in favor of increasing the number of authorized shares of
Common Stock. The Company shall uses its best efforts to cause such additional
shares of Common Stock to be authorized so as to comply with the requirements of
this Section.

14

--------------------------------------------------------------------------------

(xiii) DWAC Eligibility. The Company shall take all action necessary to achieve
DWAC eligibility no later than the Closing Date (the “DWAC Eligibility Date”).
Thereafter, for so long as (A) any portion of any of the Note remains
outstanding, or (B) any portion of the Warrant remains unexercised, the Company
shall use best efforts to maintain such DWAC eligibility.

(xiv) Security for Secured Buyer Notes #4 - #10. Upon reasonable notice from the
Buyer that the Buyer has determined the collateral it will provide to secure
Secured Buyer Notes #4 - #10, the Company shall enter into all such documents as
the Buyer shall reasonably determine are necessary to provide for the security
of such Secured Buyer Notes, including an escrow agreement, line of credit
agreement, and any other such documents, all in forms reasonably acceptable to
the Buyer.

6.           TRANSFER AGENT INSTRUCTIONS.

a. The Company warrants that, with respect to the Securities, other than the
stop transfer instructions to give effect to Section 5(a)(i) hereof, it will
give the Transfer Agent no instructions inconsistent with instructions to issue
Common Stock upon conversion of the Note and/or exercise of the Warrant, as may
be applicable from time to time, in such amounts as specified from time to time
by the Company to the Transfer Agent, bearing the restrictive legend specified
in Section 5(a)(ii) of this Agreement prior to registration of the Shares under
the 1933 Act, registered in the name of the Buyer or its nominee and in such
denominations to be specified by the Holder in connection therewith. Except as
so provided, the Shares shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
other Transaction Documents. Nothing in this Section shall affect in any way the
Buyer’s obligations and agreement to comply with all applicable securities laws
upon resale of the Securities. If the Buyer provides the Company with an opinion
of counsel reasonably satisfactory to the Company that registration of a resale
by the Buyer of any of the Securities in accordance with clause (1)(B) of
Section 5(a)(i) of this Agreement is not required under the 1933 Act or upon
request from a Holder while an applicable registration statement is effective,
the Company shall (except as provided in clause (2) of Section 5(a)(i) of this
Agreement) permit the transfer of the Securities and, in the case of the
Conversion Shares and the Warrant Shares, as may be applicable, use its best
efforts to cause the Transfer Agent to promptly electronically transmit to the
Holder via DWAC such Conversion Shares or Warrant Shares. The Company
specifically covenants that, as of the DWAC Eligibility Date, the Company’s
Transfer Agent shall be (a) participating in the DWAC program, and (b) DWAC
eligible. Moreover, the Company shall notify the Buyer in writing if the Company
at any time while the Holder holds Securities becomes aware of any plans of the
Transfer Agent to terminate such DWAC participation or eligibility. While any
Holder holds Securities, the Company shall at all times after the DWAC
Eligibility Date maintain a transfer agent which participates in the DWAC
program and is DWAC eligible, and the Company will not appoint any transfer
agent which does not both participate in the DWAC program and maintain DWAC
eligibility. Nevertheless, if at any time that the Company receives a Conversion
Notice the Transfer Agent is not participating in the DWAC program or the
Conversion Shares or Warrant Shares are not otherwise transferable via the DWAC
program, then the Company shall instruct the Transfer Agent (assuming the
Company received an opinion of counsel as described above) to issue one or more
certificates for Common Stock without legend in such name and in such
denominations as specified by the Buyer. In the event the Company’s transfer
agent is not DWAC eligible on any Conversion Date or Exercise Date (as defined
in the Warrant), and because the Company’s transfer agent is not DWAC eligible
at such time, the Company issues Conversion Shares or Warrant Shares pursuant to
a Notice of Conversion or Notice of Exercise in certificated rather than
electronic form, then in such event if the closing bid price of the Common Stock
on the Principal Trading Market is lower on the date of delivery of the
certificates to the Buyer than on the Conversion Date or Exercise Date, as the
case may be, then such difference in the closing bid prices, multiplied by the
number of Conversion Shares or Warrant Shares, as applicable, shall be added to
the principal balance of the applicable Note.

15

--------------------------------------------------------------------------------

b. (i) The Company understands that a delay in the delivery of Conversion Shares
or Warrant Shares, whether on conversion of any of the Note and/or in payment of
accrued interest, or exercise of the Warrant, beyond the relevant Delivery Date
(as defined in the Note or the Warrant, as applicable) could result in economic
loss to the Holder. As compensation to the Holder for such loss, in addition to
any other available remedies at law or equity, the Company agrees to pay late
payments to the Holder for late delivery of the Shares in accordance with the
following schedule (where “No. Business Days Late” is defined as the number of
Trading Days beyond five (5) Trading Days after the Delivery Date):

 

Late Payment for Each $10,000,00

No. Business Days Late

of Principal or Interest Being Converted

 

(or amount of Warrant exercise)

 

 

1

                   $100.00

2

                   $200.00

3

                   $300.00

4

                   $400.00

5

                   $500.00

6

                   $600.00

7

                   $700.00

8

                   $800.00

9

                   $900.00

10

                   $1,000.00

>10

                   $1,000.00 + $200.00 for each

 

                   Business Day Late beyond 10 days

As elected by the Holder, the amount of any payments incurred under this Section
6(b)(i) shall either be automatically added to the principal balance of the
applicable Note or otherwise paid by the Company in immediately available funds
upon demand. Nothing herein shall limit the Holder’s right to pursue additional
damages for the Company’s failure to issue and deliver the Shares to the Holder
within a reasonable time. Furthermore, in addition to any other remedies which
may be available to a Holder, in the event that the Company fails for any reason
to effect delivery of such Shares within five (5) Trading Days after the
Delivery Date, the Holder will be entitled to revoke the relevant Notice of
Conversion or Notice of Exercise by delivering a notice to such effect to the
Company prior to such Holder’s receipt of the relevant Shares, whereupon the
Company and the Holder shall each be restored to their respective positions
immediately prior to delivery of such Notice of Conversion or Notice of
Exercise, as the case may be; provided, however, that any payments contemplated
by this Section 6(b)(i) which have accrued through the date of such revocation
notice shall remain due and owing to the Holder notwithstanding such revocation.

(ii) If, by the fifth Trading Day after the relevant Delivery Date, the Company
fails for any reason to deliver the Shares, but at any time after the Delivery
Date, the Holder purchases, in an arm’s-length open market transaction or
otherwise, shares of Common Stock (the “Covering Shares”) in order to make
delivery in satisfaction of a sale of Common Stock by the Holder (the “Sold
Shares”), which delivery such Holder anticipated to make using the shares to be
issued upon such conversion or exercise (a “Buy-In”), the Holder shall have the
right to require the Company to pay to the Holder, in addition to and not in
lieu of the amounts contemplated in other provisions of the Transaction
Documents, including, but not limited to, the provisions of the immediately
preceding Section 6(b)(i)), the Buy-In Adjustment Amount (as defined below). The
“Buy-In Adjustment Amount” is the amount equal to the number of Sold Shares
multiplied by the excess, if any, of (x) the Holder’s total purchase price per
share (including brokerage commissions, if any) for the Covering Shares over (y)
the net proceeds per share (after brokerage commissions, if any) received by the
Holder from the sale of the Sold Shares. The Company shall pay the Buy-In
Adjustment Amount to the Holder in immediately available funds immediately upon
demand by the Holder. By way of illustration and not in limitation of the
foregoing, if the Holder purchases shares of Common Stock having a total
purchase price (including brokerage commissions) of $11,000.00 to cover a Buy-In
with respect to shares of Common Stock the Holder sold for net proceeds of
$10,000.00, the Buy-In Adjustment Amount which Company will be required to pay
to the Holder will be $1,000.00.

16

--------------------------------------------------------------------------------

c. The Company shall assume any fees or charges of the Transfer Agent or Company
Counsel regarding (i) the removal of a legend or stop transfer instructions with
respect to the Securities, and (ii) the issuance of certificates or DWAC
registration to or in the name of the Holder or the Holder’s designee or to a
transferee as contemplated by an effective registration statement.
Notwithstanding the foregoing, it shall be the Holder’s responsibility to obtain
all needed formal requirements (specifically: medallion guarantee and prospectus
delivery compliance) in connection with any electronic issuance of shares of
Common Stock.

d. To the extent permitted under applicable law, the Holder of any Note shall be
entitled to exercise its conversion privilege with respect to such Note, as the
case may be, notwithstanding the commencement of any case under 11 U.S.C. §101
et seq. (the “Bankruptcy Code”). In the event the Company is a debtor under the
Bankruptcy Code, the Company hereby waives, to the fullest extent permitted, any
rights to relief it may have under 11 U.S.C. §362 in respect of such Holder’s
exercise privilege. The Company hereby waives, to the fullest extent permitted,
any rights to relief it may have under 11 U.S.C. §362 in respect of the
conversion of such Note.

7.           CLOSING DATE.

a. The Closing Date shall occur on the date which is the first Trading Day after
each of the conditions contemplated by Sections 8 and 9 hereof shall have either
been satisfied or been waived by the party in whose favor such conditions run,
or on such day or such other time as is mutually agreed upon by the Company and
the Buyer.

b. Closing of the purchase and sale of the Note and the Warrant, which the
parties anticipate shall occur concurrently with the execution of this
Agreement, shall occur at the offices of the Buyer and shall take place no later
than 3:00 P.M., Eastern Time, or on such day or such other time as is mutually
agreed upon by the Company and the Buyer.

8.           CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL. The Buyer
understands that the Company’s obligation to sell the Note and the Warrant to
the Buyer pursuant to this Agreement on the Closing Date is conditioned upon all
of the following conditions, any of which may be waived in whole or in part by
the Company:

a. The execution and delivery of this Agreement and, as applicable, the other
Transaction Documents by the Buyer on or before the Closing Date;

17

--------------------------------------------------------------------------------

b. Delivery by the Buyer by or on the Closing Date of good funds as payment in
full of an amount equal to the Initial Cash Purchase Price in accordance with
this Agreement;

c. Delivery by the Buyer to the Company of executed copies of the Secured Buyer
Notes on or before the Closing Date;

d. The accuracy on the Closing Date of the representations and warranties of the
Buyer contained in this Agreement, each as if made on such date, and the
performance by the Buyer on or before such date of all covenants and agreements
of the Buyer required to be performed on or before such date; and

e. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.

9.           CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE. The Buyer’s
obligation to purchase the Note and the Warrant is conditioned upon and subject
to the fulfillment, on or prior to the Closing Date, of all of the following
conditions, any of which may be waived in whole or in part by the Buyer:

a. The execution and delivery of this Agreement, the Security Agreement, the
Escrow Agreement, the Transfer Agent Letter and, as applicable, the other
Transaction Documents by the Company on or before the Closing Date;

b. The delivery by the Company to the Buyer of the Note and the Warrant, each in
original form, duly executed by the Company, in accordance with this Agreement;

c. The delivery by the Company of the Request, in original form, duly executed
by the Company, in accordance with this Agreement;

d. On the Closing Date, each of the Transaction Documents executed by the
Company on or before such date shall be in full force and effect and the Company
shall not be in default thereunder;

e. On or prior to the Closing Date, the Share Reserve shall be sufficient to
effect the full conversion of each Conversion Eligible Tranche and exercise of
the Warrant as of the Closing Date;

f. The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement and
the other Transaction Documents, each as if made on such date, and the
performance by the Company on or before such date of all covenants and
agreements of the Company required to be performed on or before such date;

g. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained;

h. From and after the date hereof up to and including the Closing Date, each of
the following conditions will remain in effect: (i) the trading of the Common
Stock shall not have been suspended by the SEC or on the Principal Trading
Market; (ii) trading in securities generally on the Principal Trading Market
shall not have been suspended or limited; (iii) no minimum prices shall been
established for securities traded on the Principal Trading Market; (iv) there
shall not have been any material adverse change in any financial market; and (v)
there shall not have occurred any Material Adverse Effect;

18

--------------------------------------------------------------------------------

i. Except for any notices required or permitted to be filed after the Closing
Date with certain federal and state securities commissions, the Company shall
have obtained (i) all governmental approvals required in connection with the
lawful sale and issuance of the Securities, and (ii) all third party approvals
required to be obtained by the Company in connection with the execution and
delivery of the Transaction Documents by the Company or the performance of the
Company’s obligations thereunder; and

j. All corporate and other proceedings in connection with the transactions
contemplated at the Closing and all documents and instruments incident to such
transactions shall be reasonably satisfactory in substance and form to the
Buyer.

10.            INDEMNIFICATION.

a. The Company agrees to defend, indemnify and forever hold harmless the Buyer
and its stockholders, directors, officers, managers, partners, Affiliates,
employees, and agents, and each Buyer Control Person (collectively, the “Buyer
Parties”) from and against any losses, claims, damages, liabilities or expenses
incurred (collectively, “Damages”), joint or several, and any action in respect
thereof to which the Buyer or any of the other Buyer Parties becomes subject,
resulting from, arising out of or relating to any misrepresentation, breach of
warranty or nonfulfillment of or failure to perform any covenant or agreement on
the part of the Company contained in this Agreement or any of the other
Transaction Documents, as such Damages are incurred. The Buyer Parties with the
right to be indemnified under this Section (the “Indemnified Parties”) shall
have the right to defend any such action or proceeding with attorneys of their
own selection, and the Company shall be solely responsible for all costs and
expenses related thereto. If the Indemnified Parties opt not to retain their own
counsel, the Company shall defend any such action or proceeding with attorneys
of its choosing at its sole cost and expense, provided that such attorneys have
been pre-approved by the Indemnified Parties, which approval shall not be
unreasonably withheld, and provided further that the Company may not settle any
such action or proceeding without first obtaining the written consent of the
Indemnified Parties.

b. The indemnity agreements contained in this Agreement shall be in addition to
(i) any cause of action or similar rights of the Buyer Parties against the
Company or others, and (ii) any other liabilities the Company may be subject to.

11.            SPECIFIC PERFORMANCE. The Company and the Buyer acknowledge and
agree that irreparable damage would occur in the event that any provision of
this Agreement or any of the other Transaction Documents were not performed in
accordance with its specific terms or were otherwise breached. It is accordingly
agreed that the parties (including any Holder) shall be entitled to an
injunction or injunctions, without (except as specified below) the necessity to
post a bond, to prevent or cure breaches of the provisions of this Agreement or
such other Transaction Document and to enforce specifically the terms and
provisions hereof or thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity; provided, however that the
Company, upon receipt of a Notice of Conversion or a Notice of Exercise, may not
fail or refuse to deliver the stock certificates.

19

--------------------------------------------------------------------------------

12.            OWNERSHIP LIMITATION. If at any time after the Closing, the Buyer
shall or would receive shares of the Company’s Common Stock in payment of
interest or principal under the Note or upon conversion of the Note or exercise
of the Warrant, so that the Buyer would, together with other shares of Common
Stock held by it or its Affiliates beneficially own (as described under Section
13(d) of the 1934 Act or its related rules) by virtue of such action or receipt
of additional shares of Common Stock a number of shares exceeding 9.99% of the
number of shares of the Company’s Common Stock outstanding on such date (the
“9.99% Cap”), the Company shall not be obligated and shall not issue to the
Buyer shares of its Common Stock which would exceed the 9.99% Cap, but only
until such time as the 9.99% Cap would no longer be exceeded by any such receipt
of shares of Common Stock by the Buyer. The foregoing limitations are
enforceable, unconditional and non-waivable.

13.            MISCELLANEOUS. The Company and the Buyer hereby agree that the
provisions of this Section 13 shall apply to all of the Transaction Documents.

a. Governing Law and Venue. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Utah for contracts to be wholly
performed in such state and without giving effect to the principles thereof
regarding the conflict of laws. Each of the parties consents to the exclusive
personal jurisdiction of the federal courts whose districts encompass any part
of the County of Salt Lake or the state courts of the State of Utah sitting in
the County of Salt Lake in connection with any dispute arising under this
Agreement or any of the other Transaction Documents, and hereby waives, to the
maximum extent permitted by law, any objection, including any objection based on
forum non conveniens, to the bringing of any such proceeding in such
jurisdictions or to any claim that such venue of the suit, action or proceeding
is improper. Nothing in this subsection shall affect or limit any right to serve
process in any other manner permitted by law.

b. No Waiver. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

c. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties hereto.

d. Pronouns. All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may permit or require.

e. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to constitute one instrument. Facsimile and email copies of signed signature
pages will be deemed binding originals.

f. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

g. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.

h. Amendment. This Agreement may be amended only by an instrument in writing
signed by the party to be charged with enforcement thereof.

20

--------------------------------------------------------------------------------

i. Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement between the Company and
the Buyer and supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.

j. Currency. All dollar amounts referred to or contemplated by this Agreement or
any other Transaction Document shall be deemed to refer to US Dollars, unless
otherwise explicitly stated to the contrary.

k. Buyer’s Expenses. In the event the Company or the Buyer elects not to effect
the Closing for any reason, the Company shall pay $15,000 in cash to the Buyer
and deliver to the Buyer 50,000 shares of Common Stock for the Buyer’s legal,
administrative and due diligence expenses (which shares the Buyer acknowledges
having already received). Except as provided in the immediately preceding
sentence, and except for $15,000 which has been added to and included in the
principal amount of the Note and 50,000 shares of Common Stock which shall be
delivered to the Buyer for the Buyer’s legal, administrative and due diligence
expenses, the Company and the Buyer shall be responsible for paying such party’s
own fees and expenses (including legal expenses) incurred in connection with the
preparation and negotiation of this Agreement and the other Transaction
Documents and the closing of the transactions contemplated hereby and thereby.

l. Assignment by the Company. Notwithstanding anything to the contrary herein,
the rights, interests or obligations of the Company hereunder may not be
assigned, by operation of law or otherwise, in whole or in part, by the Company
without the prior written consent of the Buyer, which consent may be withheld at
the sole discretion of the Buyer; provided, however, that in the case of a
merger, sale of substantially all of the Company’s assets or other corporate
reorganization, the Buyer shall not unreasonably withhold, condition or delay
such consent.

m. Advice of Counsel. In connection with the preparation of this Agreement and
all other Transaction Documents, each of the Company, its stockholders,
officers, agents, and representatives acknowledges and agrees that the attorney
that prepared this Agreement and all of the other Transaction Documents acted as
legal counsel to the Buyer only. Each of the Company, its stockholders,
officers, agents, and representatives (i) hereby acknowledges that he/she/it has
been, and hereby is, advised to seek legal counsel and to review this Agreement
and all of the other Transaction Documents with legal counsel of his/her/its
choice, and (ii) either has sought such legal counsel or hereby waives the right
to do so.

n. No Strict Construction. The language used in this Agreement is the language
chosen mutually by the parties hereto and no doctrine of construction shall be
applied for or against any party.

o. Attorney’s Fees. In the event of any action at law or in equity to enforce or
interpret the terms of this Agreement or any of the other Transaction Documents,
the Prevailing Party (as defined hereafter) shall be entitled to reasonable
attorneys’ fees, court costs and collection costs in addition to any other
relief to which such party may be entitled. “Prevailing Party” shall mean the
party in any litigation or enforcement action that prevails in the highest
number of final rulings, counts or judgments adjudicated by a court of competent
jurisdiction.

p. Replacement of the Note. Subject to any restrictions on or conditions to
transfer set forth in the Note, the Holder of the Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s chief executive office, and promptly thereafter and at the Company’s
expense, except as provided below, receive in exchange therefor one or more new
convertible secured promissory note(s), registered in the name of such person or
persons as shall have been designated in writing by such Holder or its attorney
for the same principal amount as the then unpaid principal amount of the Note so
surrendered. As applicable, upon receipt by the Company of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of the Note and (i) in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it; or (ii) in the case of mutilation, upon
surrender thereof, the Company, at its expense, will execute and deliver in lieu
thereof a new convertible secured promissory note executed in the same manner as
the Note being replaced, in the same principal amount as the unpaid principal
amount of such Note.

21

--------------------------------------------------------------------------------

q. Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of

(i) the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile or electronic mail transmission,

(ii) the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or

(iii) the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):

If to the Company:

Silver Dragon Resources Inc.
Attn: Marc Hazout
5160 Yonge Street, Suite 803
Toronto, Ontario
Canada M2N 6L9


with a copy to (which shall not constitute notice):

Dorsey & Whitney LLP
Attn: Chris Doerksen
Columbia Center
701 Fifth Avenue, Suite 6100
Seattle, Washington 98104


If to the Buyer:

Tonaquint, Inc.
Attn: John M. Fife
303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601


with a copy to (which shall not constitute notice):

Jonathan K. Hansen
Carman Lehnhof Israelsen LLP
4626 North 300 West, Suite 160
Provo, Utah 84604


22

--------------------------------------------------------------------------------

14.          SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES. The
Company’s and the Buyer’s covenants, agreements, representations and warranties
contained herein shall survive the execution and delivery of this Agreement and
the other Transaction Documents and the Closing hereunder, and shall inure to
the benefit of the Buyer and the Company and their respective successors and
permitted assigns.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

23

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Agreement to be duly executed on its behalf (if an entity, by one of its
officers thereunto duly authorized) as of the date first above written.

TOTAL PURCHASE PRICE: $2,500,000.00         INITIAL CASH PURCHASE PRICE:
$500,000.00             THE BUYER:           TONAQUINT, INC.             By: /s/
John M. Fife     John M. Fife, President               THE COMPANY:          
SILVER DRAGON RESOURCES INC.             By:                    /s/ Marc Hazout
    Name:                    Marc Hazout     Title:                    President
and CEO  

[SIGNATURE PAGE TO NOTE AND WARRANT PURCHASE AGREEMENT]

--------------------------------------------------------------------------------


ANNEX I

WIRE INSTRUCTIONS

ANNEX II

NOTE

ANNEX III

SECURITY AGREEMENT

ANNEX IV

TRUST DEED

ANNEX V

ALLOCATION OF PURCHASE PRICE

ANNEX VI

WARRANT

ANNEX VII

REQUEST

ANNEX VIII

ESCROW AGREEMENT

ANNEX IX

TRANSFER AGENT LETTER

ANNEX X

SECURED BUYER NOTE #1

ANNEX XI

SECURED BUYER NOTE #2

ANNEX XII

SECURED BUYER NOTE #3

ANNEX XIII

SECURED BUYER NOTE #4

ANNEX XIV

SECURED BUYER NOTE #5

ANNEX XV

SECURED BUYER NOTE #6

ANNEX XVI

SECURED BUYER NOTE #7

ANNEX XVII

SECURED BUYER NOTE #8

ANNEX XVIII

SECURED BUYER NOTE #9

ANNEX XIX

SECURED BUYER NOTE #10


--------------------------------------------------------------------------------